                                  UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF MISSOURI
                                          EASTERN DIVISION

In Re:                                              )       Case No. 20-42938-399
                                                    )       Chapter 7
MELINDA K. POIGNEE,                                 )
                                                    )       TRUSTEE’ S MOTION FOR
                                                    )       APPROVAL OF EMPLOYMENT OF
                                                    )       ATTORNEYS
                                                    )
                    Debtor                          )       Hearing Date: October 7, 2020
                                                    )       Hearing Time: 2:00 p.m.
                                                    )       Response Due: September 30, 2020
                                                    )       Location: Courtroom 5 North
                                                    )

                                          NOTICE OF HEARING

PLEASE TAKE NOTICE that on October 7, 2020 at the hour of 2:00 p.m. or as soon thereafter
as counsel can be heard, the undersigned will call for hearing in this Court the Trustee’s Motion
to Amend Agreement Employing Special Litigation Counsel in United States Bankruptcy Court,
Courtroom 5 NORTH, 111 S. 10th Street, St. Louis, MO 63102. You may be present at that time
and be heard.

WARNING: THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT
THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING
PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO
THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE BY
SEPTEMBER 30, 2020. YOUR RESPONSE MUST STATE WHY THE MOTION
SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE
RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU
OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST
ATTEND THE HEARING. THE DATE IS SET OUT ABOVE. UNLESS THE PARTIES
AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
HEARING AND MAY DECIDE THE MOTION AT THE HEARING. REPRESENTED
PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.

          TRUSTEE’S MOTION FOR APPROVAL OF EMPLOYMENT OF ATTORNEYS

          COMES NOW Tracy A. Brown, Chapter 7 Trustee herein (“Trustee Brown”) pursuant to 11

U.S.C. §§330 files this Motion for Approval of Employment of Attorneys and in support thereof

respectfully states as follows:

          1.        Tracy A. Brown is the duly appointed, qualified and acting Chapter 7 Trustee herein.


Motion to Employ Attorney
          2.        The Court has jurisdiction in regard to this matter pursuant to 28 U.S.C. §151, §1334, and

Local Rule 9.01(B) of the United States District Court for the Eastern District of Missouri. This is a core

proceeding pursuant to 28 U.S.C. §157(b)(2). Venue is proper pursuant to U.S.C. §1409.

          3.        Debtor filed a Petition for Relief under the provisions of Chapter 7 of Title 11 of the

United States Code on June 8, , 2020.

          4.        Trustee Brown moves the Court to allow her to employ The Law Office of Tracy A.

Brown, P.C. to assist Trustee Brown in carrying out the Trustee’s duties under Title 11 of the United

States Code.

          5.        Trustee Brown requires the assistance of Counsel to oversee negotiation of class action

settlement and to provide such other advice and assistance on matters which may arise during the

administration of this estate.

          6.        Legal services are also required to assist the Trustee in the investigation of potential

assets, negotiation and drafting of legal documents, the prosecution of objections to exemptions,

objections to claims, and other matters arising in the administration of this bankruptcy estate.

         7.        Trustee Brown has made careful and diligent inquiry into the qualifications and

competence of Gary L. Vincent of The Law Office of Tracy A. Brown, P.C.

          8.        Trustee Brown has been advised that Gary L. Vincent of The Law Office of Tracy A.

Brown, P.C. has been admitted to practice in the United States District Court for the Eastern District of

Missouri and believes that Gary L. Vincent is capable of providing proper legal counsel to Trustee

Brown.

          9.        Trustee Brown states that subsequent and any new employees will be screened or

reviewed to ensure that they are disinterested parties and have no adverse connections connection with

any creditor or interested party herein, the United States Trustee or any employee of the United States

Trustee, and represent no interest adverse to the estate or to the Debtor.

          10.       The rate which Gary L. Vincent charges is currently $365 per hour. This rate is subject

to annual review.


Motion to Employ Attorney
          13.       Gary L. Vincent has no connection with any creditor or interested party herein, the

United States Trustee or any employee of the United States Trustee, and represents no interest adverse to

the estate or to the Debtor.

          14.       Trustee Brown has engaged Gary L. Vincent and The Law Office of Tracy A. Brown,

P.C. as attorneys for Trustee Brown subject to the approval and confirmation of said employment by the

United States Bankruptcy Court.

          WHEREFORE, Trustee Brown prays that the United States Bankruptcy Court approve and

confirm the employment of Gary L. Vincent and The Law Office of Tracy A. Brown, P.C. as Counsel for

Trustee Brown, and that the Court’s Order relate back to the earlier of the date of this application or the

date the Attorney first performed any service on behalf of Trustee related to this matter.

                                                  Respectfully submitted,

                                                  The Law Office of Tracy A. Brown, P.C.

                                          By:     /s/
                                                  Tracy A. Brown, #47074MO
                                                  Chapter 7 Trustee
                                                  1034 South Brentwood, Suite 1830
                                                  St. Louis, MO 63117
                                                  (314) 644-0303
                                                  (314) 644-0333 fax
                                                  tab7@bktab.com


                                       CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing document was filed electronically on September 9,
2020, with the United States Bankruptcy Court, and has been served on the parties in in interest via e-mail
by the Court’s CM/ECF System as listed on the Court’s Electronic Mail Notice List.

I certify that a true and correct copy of the foregoing document was filed electronically with the United
States Bankruptcy Court, and has been served by Regular United States Mail Service, postage fully pre-
paid, addressed to those parties listed on September 9, 2020:

Melinda K. Poignee
Debtor
23 Ellis Ave.
Troy, MO 63379

                                                          /s/ ___________________________
                                                                  Debbie Gibson


Motion to Employ Attorney
